United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-7058                                                September Term, 2021
                                                                       1:21-cv-01168-UNA
                                                      Filed On: February 3, 2022
Brett Andrew Nelson,

              Appellant

       v.

Ashley Morgan Burgemeister, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Wilkins, Rao, and Jackson, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief, the supplement to the brief, and the
response to the order to show cause filed by appellant. See Fed. R. App. P. 34(a)(2);
D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed May 17, 2021,
be affirmed on the ground that the district court lacked personal jurisdiction over any of
the respondents. See Chambers v. Burwell, 824 F.3d 141, 143 (D.C. Cir. 2016) (“[W]e
may affirm the district court on any ground supported by the record.”); Buchanan v.
Manley, 145 F.3d 386, 388-89 (D.C. Cir. 1998) (per curiam).

       Appellant has not met his “burden of establishing a factual basis for the exercise
of personal jurisdiction over the [respondents].” Crane v. N.Y. Zoological Soc’y, 894
F.2d 454, 456 (D.C. Cir. 1990). Individuals may be subject to personal jurisdiction in
the District of Columbia if they are domiciled or maintain their principal place of
business in the District, or if the exercise of personal jurisdiction is permissible under
the District’s long-arm statute, D.C. Code § 13-423, and does not violate due process.
See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011);
Urquhart-Bradley v. Mobley, 964 F.3d 36, 44 (D.C. Cir. 2020). Appellant acknowledges
that the respondents are all residents of Colorado, and he has not suggested that any
of them maintains a principal place of business in the District. Further, appellant fails to
demonstrate any connection between the allegations underlying his petition and the
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-7058                                                 September Term, 2021

District that would implicate the District’s long-arm statute.

        Moreover, appellant’s reliance on the Federal Arbitration Act’s procedures for
confirming an arbitration award, 9 U.S.C. § 9, is unavailing. That provision allows a
petitioner to file an application to confirm an arbitration award in the court specified by
the parties’ agreement or in the federal district court for the district where the award was
made, and service of notice of that application establishes the court’s personal
jurisdiction over the respondents. Id. Here, however, appellant seeks to confirm an
arbitration award that was purportedly issued in Athens, Georgia, and his
unsubstantiated assertions fail to demonstrate that he and the respondents entered into
an enforceable contract which permitted him to apply to confirm that award in the D.C.
district court. See First Chicago Int’l v. United Exch. Co., Ltd., 836 F.2d 1375, 1378
(D.C. Cir. 1988) (“Conclusory statements . . . do not constitute the prima facie showing
necessary to carry the burden of establishing personal jurisdiction.”) (citation and
internal quotation marks omitted). Therefore, appellant has not shown that 9 U.S.C. § 9
provides a valid basis to establish personal jurisdiction over the respondents in this
case.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk




                                           Page 2